Citation Nr: 1115584	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  08-05 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for an ulnar nerve disability affecting the left arm, elbow and hand, for the portion of the appeal period extending from October 21, 2005 to May 1, 2009.  

2.  Entitlement to a disability rating in excess of 20 percent for an ulnar nerve disability affecting the left arm, elbow and hand, for the portion of the appeal period extending from May 2, 2009, forward.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Jeanne Schlegel


INTRODUCTION

The Veteran served on active duty from October 1984 to July 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for ulnar nerve numbness affecting the left arm, elbow and hand, assigning a 10 percent evaluation effective from October 21, 2005.

While the appeal was pending, a June 2009 rating decision granted an increased rating of 20 percent for ulnar nerve numbness affecting the left arm, elbow and hand, effective from May 2, 2009.  Where, as is the case here, an award of service connection for a disability has been granted and the assignment of an initial disability evaluation and subsequently assigned disability evaluations for that condition are disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged," as is reflected on the title page of this decision.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Because this increase does not represent the maximum rating available for the disability at issue, the Veteran's claim remains in appellate status, and is characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).

In February 2011, the Veteran and his daughter provided testimony during a Board video conference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing is of record.

In his February 2011 testimony, the Veteran indicated that while he was working that that time, he was contemplating leaving his job due to pain associated with his left arm/elbow disability, essentially raising a TDIU claim for a second time.  (The Board notes that a TDIU claim raised in January 2006 was denied in an August 2006 rating decision).   In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability and the Board therefore assumes jurisdiction of the TDIU, as shown on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Since this TDIU claim has not yet been considered by the RO, nor is it entirely clear whether the Veteran is currently employed, the Board will remand this derivative TDIU claim to the RO, as will be further explained herein.  The Board notes that VA's Office of General Counsel has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that forms the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).

A claim of entitlement to an earlier effective date for ulnar nerve disability affecting the left arm, elbow and hand has been raised by the record (October 2006 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is REFERRED to the AOJ for appropriate action.



The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  The Veteran will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  From October 21, 2005 forward, the Veteran's left (minor) ulnar nerve disability affecting the left arm, elbow and hand, has been manifested by complaints of chronic pain and functional impairment, as well as by objective evidence of moderate impairment of strength, sensory deficit, and numbness of the left forearm and left 3rd, 4th and 5th fingers.  

2.  The evidence does not reflect that for any portion of the appeal period, the Veteran's ulnar nerve disability affecting the left arm, elbow and hand, has been productive of severe incomplete or complete paralysis of the ulnar nerve.  

3.  The evidence in this case does not show a marked interference with employment or frequent periods of hospitalization due to the service-connected disability of the ulnar nerve disability affecting the left arm, elbow and hand, so as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial 20 percent disability rating for service-connected ulnar nerve disability affecting the left arm, elbow and hand, from October 21, 2005, forward, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Codes 8516, 8616 (2010).


2.  The schedular criteria for a disability rating in excess of 20 percent for service-connected ulnar nerve disability affecting the left arm, elbow and hand, have not been met for any portion of the appeal period extending from October 21, 2005, forward.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Codes 8516, 8616 (2010).

3.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the initial rating claim on appeal, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in January 2006 (addressing the elements of service connection prior to the grant of service connection for a left arm neurological condition).  As this is an appeal arising from a grant of service connection, the notice that was provided before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007)

To the extent that the claim on appeal includes a component of increased (staged) ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This notice was provided to the Veteran in a March 2006 letter and in a statement of the case (SOC) issued in February 2008.  Subsequently, the claim was readjudicated in a supplemental SOC (SSOC) issued in June 2009.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  The Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.  Vazquez-Flores, 22 Vet. App. at 49.

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran's service treatment and post-service treatment records were obtained and the file includes arguments, contentions and statements of the Veteran and his representative.  The Veteran and his daughter provided testimony at a Board video conference hearing held before the undersigned AVLJ in February 2011.  In addition, VA examinations were conducted in 2006 and 2009.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


Factual Background

By rating action of August 2006, service connection was established for recurrent left elbow dislocation with traumatic arthritic changes, for which a 20 percent evaluation was assigned effective from July 1986.  

In October 2005, the Veteran filed a claim for ulnar nerve neuropathy in the left arm related to the service-connected left elbow disorder.  In an August 2006 rating action (on appeal), service connection was established for ulnar nerve numbness and minimal weakness of the left arm, with numbness of the 4th and 5th fingers of the left hand, for which a 10 percent evaluation was assigned from October 21, 2005.  Subsequently, in a June 2009 rating action, an increased evaluation of 20 percent was granted effective from May 2, 2009.  

The file contains the aforementioned October 2005 claim, which reflects that the Veteran reported having ulnar nerve neuropathy in the left arm with numbness in the 4th and 5th fingers of the left hand, such that he was unable to hold a loaf of bread in his left arm.  He also indicated that he was employed by the United States Postal Service (Post Office) as a letter carrier, but was on temporary disability, as taking the medication Neurotin (used to treat the left elbow symptoms) had made him light-headed.

Private treatment records of August 2005 indicate that the Veteran had complaints of numbness of the hands and feet following two weeks of replacing floor tiles in his home.  Tinel's test was positive bilaterally in the wrist and bilateral carpal tunnel syndrome was assessed.  In September 2005, severe ulnar neuropathy of the left arm was assessed.  

In support of the claim, the Veteran provided a private medical report of September 2005 reflecting that he was treated for ulnar nerve neuropathy, left greater than right.  The report indicated that the Veteran had a history of reconstructive surgery of the left elbow in approximately 1994, involving tendons being removed from the wrist and being placed in the elbow.  When seen in September 2005, he complained of pain from the shoulder to the fingers , with numbness at the elbow and tingling in the 3rd to 5th left fingers, reportedly similar to symptoms he experienced in the past. It was noted that the neurological symptomatology limited the Veteran's ability to lift and carry items associated with his job as a letter carrier.  Nerve conduction studies revealed left ulnar neuropathy, most severe across the elbow.

VA medical records reflect that the Veteran was seen in early October 2005, at which time he reported that post-surgery, he had done well until September 2005, when he experienced hand and arm pain with nerve involvement, for which Neurotin was prescribed.  The Veteran underwent left ulnar nerve decompression in October 2005, to treat symptoms of left arm pain, numbness and tingling.  

A VA neurosurgery note dated in December 2005, indicated that post-surgery, the Veteran complained of numbness and tingling in the left 5th digit, with improvement of pain in the 4th and 5th left digits.  The Veteran also reported that the elbow was not working as well.  He was referred for occupational therapy.  An occupational therapy note dated in late December 2005 indicated that the Veteran was right-handed and that he was employed by the Post Office, but was not currently working.  The Veteran complained of left forearm tingling with 4th and 5th digit numbness and non-radiating pain in the left upper extremity between the elbow and hand.  He also indicated that the left elbow joint gave out and quit sometimes with functional use during the day.  Physical examination revealed normal range of active motion of the left shoulder and upper extremity with the exception of minimal limitation of motion with elbow flexion.  

The file contains a work clearance certification form signed by the Veteran's physician in December 2005, indicating that the Veteran needed to be on light duty for two months from December 7, 2005, due to left arm neuropathy.  In a response issued in February 2006, the Postmaster indicated that there was no light duty work available under the described medical restrictions.

The Veteran provided a lay statement in January 2006 to the effect that since the October 2005 surgery, the pulsating pain in his fingers had subsided, but numbness in his 3rd through 5th left fingers continued.  He indicated that he had intense pain in the left elbow on exertion and mentioned that Neurontin, which he took for pain, made him dizzy and sleepy.  He also stated that he had problems grasping with his left hand holding items for a prolonged time.  

VA records include an April 2006 neurosurgery clinical note, indicating that the Veteran's electromyograph (EMG) and nerve conduction studies revealed continued evidence of ulnar entrapment in the left arm.  The entry indicated that the Veteran had done well for four months, but had recently returned to work and was lifting with his left hand, resulting in recurrence of symptoms.  The doctor indicated that the Veteran could perform work, but could only do so with his right hand.

A VA examination was conducted in April 2006, and the claims folder was reviewed.  The Veteran indicated that since the October 2005 surgery, he continued to have symptoms of numbness down the ulnar aspect of the left forearm and into the left hand, and was undergoing physical and occupational therapy.  He reported that he was unable to work due to the condition as of February 2006.  The report indicated that the Veteran's neurosurgeon had written a letter to the Veteran's employer indicating that the Veteran should only use his right hand, but his employer, the Post Office, indicated that no light duty jobs were available.  Symptoms including numbness down the ulnar aspect of the left forearm into the right hand with pain along the ulnar aspect of the right hand.  The Veteran reported that he could not use his left arm and was unable to hold a water bottle, turn doorknobs, or open a can with a can opener with the left hand.  The report revealed that the Veteran was right-handed and further indicated that Neurotin and Baclofen had been prescribed for the condition, neither of which were effective, and both of which caused drowsiness.  

Physical examination revealed that cranial nerves II through XII were intact.  Motor strength was 5/5, except for left hand grip, which revealed muscle strength of 4/5.  Sensation to light touch was intact except along the ulnar aspect of the left forearm and ulnar aspect of the left hand, to include the 4th and 5th fingers, as well as half of the 3rd finger.  There was tenderness to palpation with light touch along the ulnar aspect of the left hand.  The Veteran was unable to fully extend the elbow due to discomfort.  Range of motion of the left elbow was from 20 to 130 degrees with pain, on extremes.  Pronation was from 0 to 80 degrees with pain at 80 degrees.  Repetitive motion produced no further loss of motion due to weakness, fatigue or lack of endurance.  The report referenced MRI studies of October 2005, which revealed moderately advanced osteoarthritic changes of the elbow with a small joint effusion.  Diagnoses of left arm ulnar neuropathy and traumatic degenerative joint disease of the left elbow were made.  The examiner opined that the diagnosed conditions affected the Veteran's ability to perform an occupation requiring moderate to heavy physical labor, as was his most recent position.  The examiner further stated that the diagnosed conditions would not prevent the Veteran from performing an occupation that was sedentary or required light physical activity.

In April 2006, the Veteran's physician signed a second work clearance certification form, indicating that due to pain and weakness in the left hand and elbow, he could only use his right hand.  Permanent light duty status was requested.  In a response issued in February 2006, the Postmaster denied the Veteran's request for permanent light duty status and it was explained that given his medical limitations, there were no positions available that could be performed productively.  

The file also contains a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, dated in April 2006, which reflected that he last worked in February 2006, and had not applied for disability retirement benefits.  

A VA examination of the peripheral nerves was conducted in May 2009.  The Veteran complained of chronic pain and weakness of the left forearm and elbow, with occasional upper arm pain.  He also mentioned having numbness of the 3rd, 4th and 5th fingers of the left hand and of the forearm.  Motor examination revealed weakness of the upper left ulnar muscles, affecting the hand muscles and grip, with muscle strength of four reported.  Sensory function was decreased to pain and vibration in the left medial forearm and 3rd, 4th and 5th fingers.  The examiner indicated that muscle atrophy and abnormal muscle tone were shown, manifested by flattening of the medial forearm and left 1st dorsal interosseous.  The examiner indicated that there were no tremors or abnormal movement associated with the condition and that joint function was not affected by the nerve disorder.  EMG and nerve conduction velocity testing done in 2007 were referenced, which showed no evidence of active denervation.  The report indicated that the Veteran had retired as a letter carrier in 2005 due to physical disability.  

Left ulnar neuropathy due to trauma, accompanied by evidence of nerve dysfunction, paralysis and neuralgia, was diagnosed.  The examiner indicated that the disability had essentially no effect on daily routine tasks (such as grooming, feeding and bathing) with mild effect on chores, travelling, and shopping.  It was noted that there was moderate impairment on recreational activities and exercise, with severe impairment for purposes of athletics.  It was reported that due to this condition, the Veteran could not play ball or drive a stick shift, and that the condition was productive of disturbed sleep and depression.  The examiner commented that the Veteran was frustrated and depressed by pain (the primary limiting factor) rather than by numbness and weakness.  

By rating action of June 2009, the RO granted an increased rating of 20 percent for ulnar nerve numbness affecting the left arm and 4th and 5th left fingers, with minimal weakness, effective from May 2, 2009, the date of the VA examination report.  

The Veteran and his daughter provided testimony at a Board video conference hearing held in February 2011.  The Veteran indicated that he received regular treatment from VA for his disability as well as receiving Anodyne treatment.  He indicated that he wore a Lidoderm patch on his elbow on a daily basis.  He indicated that he had trouble picking things up with the left hand and lost his job with the Post Office because he could not drive with both hands.  The Veteran indicated that he had obtained a two-year degree through VA and was working in an accounting office, but had recently thought of retiring because of pain in the arm and hand associated with typing on the computer.  He indicated that testing had shown that he could touch his left finger and thumb.  He stated that he was repeatedly having to take off from work due to pain, and mentioned that driving was painful and that he could no longer cut the yard.  His daughter testified that he could no longer participate in sports or play softball with her.  


Analysis

The Veteran's claim for a higher evaluation for an ulnar nerve disability affecting the left arm, elbow and hand, was placed in appellate status by his disagreement with the initial rating award.  In such circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings, as will be further explained herein.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As such, the Veteran is in essence seeking entitlement to an initial disability rating in excess of 10 percent for an ulnar nerve disability affecting the left arm, elbow and hand, for the portion of the appeal period extending from October 21, 2005 to May 1, 2009; and entitlement to a disability rating in excess of 20 percent for an ulnar nerve disability affecting the left arm, elbow and hand, for the portion of the appeal period extending from May 2, 2009, forward.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in this case, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's left (minor) ulnar nerve disability affecting the left arm, elbow and hand is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8516, used for rating paralysis of the ulnar nerve, it is also used for evaluating neuritis affecting the ulnar nerve under DC 8616.  Diagnostic Code 8516 provides that mild incomplete paralysis is rated 10 percent disabling on the major side and 10 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side.  Complete paralysis of the ulnar nerve, the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened, is rated 60 percent disabling on the major side and 50 percent on the minor side.

The term "incomplete paralysis" with nerve injuries such as this indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis described above, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note under "Diseases of the Peripheral Nerves".  38 C.F.R. § 4.124(a).
At the outset, the Board notes that service connection and a separate 10 percent rating is in effect for left recurrent elbow dislocation with traumatic arthritic changes.  As such, limitation of motion is a manifestation associated with that service-connected condition, and will not be assessed coincident with the neurological component of the left arm disability, being considered on appeal.  As a related matter, the Court has held that where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Inasmuch as Diagnostic Code 8516 and 8616 are not based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, do not apply.  The Board also notes that service connection has been separately established for a psychiatric disorder, which is secondary to the left arm disability.  However, no consideration in this regard is warranted in this case, as that claim is not in appellate status.

Essentially, the evidence dated during the entirety of the appeal period reflects that the ulnar nerve disability affecting the left arm, elbow and hand, including left hand fingers 3 through 5, is best characterized by moderate incomplete paralysis of the ulnar nerve on the minor side, warranting a 20 percent evaluation throughout the appeal period extending from October 21, 2005.   

In order to receive an increased evaluation, the Veteran's ulnar nerve disability must be productive of severe, incompletely paralysis or complete paralysis.  There is no medical evidence of record to suggest that the Veteran's ulnar nerve of the left hand is completely paralyzed.  With regard to determining whether the Veteran's left ulnar nerve is severely, incompletely paralyzed, the Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2010).  

Consideration of all of the relevant medical evidence of record, the Board finds the medical evidence does not support the finding that the Veteran's ulnar nerve disability more closely approximates a disability picture of severe, incomplete paralysis.  The Board notes that upon examinations of 2006 and 2009 motor strength was mildly impaired assessed as 4/5.  At both times there were indications of decreased sensation to vibration, pain and light touch in the left forearm and ulnar aspect of the left hand, to include the 3rd, 4th and 5th fingers.  Tenderness to palpation with light touch along the ulnar aspect of the left hand has also been shown as has evidence of muscle atrophy and abnormal muscle tone, along with evidence of paralysis and neuralgia.  Overall, while the Veteran's service-connected ulnar nerve disability is not wholly sensory, there is no indication in the medical evidence of record that this paralysis is severe in nature.  

With respect to functional impairment, daily use activities have been impacted to an extent largely characterized as mild to moderately, according to findings made by the VA examiner in 2009.  Specifically, the examiner indicated that the disability had essentially no effect on daily routine tasks (such as grooming, feeding and bathing) with only mild effect on chores, travelling, and shopping.  It was reported that there was moderate impairment on recreational activities and exercise, with severe impairment associated only with participation in sports/athletics.  

The Board has considered the Veteran's lay assertions to the effect that his ulnar nerve disability is of such severity as to warrant an evaluation in excess of 20 percent.  While the Veteran is generally considered competent to report symptoms, a lay person such as the Veteran is not competent to offer an opinion on complex medical questions, such determining the clinical severity of his service-connected neurological disorder.  As explained above, for VA rating purposes the severity of a nerve disability is based on application of specific schedular criteria.  The Veteran does not maintain, nor does the evidence show that he has the ability or specialized knowledge with which to make clinical findings and assessments himself.  Essentially, in this case, it is beyond the Veteran's competence to determine the severity of his disability of the left ulnar nerve, himself.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As such, the clinical evidence relating to the symptoms and severity associated with the left arm neurological condition are considered to be the most reliable and probative evidence in this case.  

The Board has reviewed the remaining diagnostic codes relating to diseases of the peripheral nerves but finds Diagnostic Code 8516/8616 is the most appropriate diagnostic code to apply in this case with regard to the Veteran's service-connected neurological condition.  See 38 C.F.R. § 4.124a (2010).  

Accordingly, an increased evaluation of 20 percent, but no higher, is granted for the entirety of the appeal period extending from October 21, 2005.  However, the criteria for an evaluation in excess of 20 percent for an ulnar nerve disability affecting the left arm, elbow and hand have not met for any portion of the appeal period.  See 38 C.F.R. § 4.124a, DC 8616, Fenderson, supra; Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2008).  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine as applicable.  Gilbert, 1 Vet. App. 49, 53-56 (1990);  See 38 U.S.C.A. § 5107(b) (West 2002).

Extraschedular Evaluation

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, it is not disputed that the Veteran is limited as a result of his left arm disability with associated nerve problems.  However, the medical evidence fails to show anything unique or unusual about his disability that would render the schedular criteria inadequate.  The Veteran's main symptoms include pain, weakness with muscle atrophy, and sensory deficit, all of which are specifically accounted for in the rating criteria.  Furthermore, even if the Veteran's manifested symptoms rendered the schedular criteria inadequate, the Veteran has not been hospitalized as a result of his left arm condition and, while he had to discontinue working for the postal service in 2006, he was able to obtain a less physically demanding form of employment thereafter as an accountant.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, an extraschedular rating is not warranted.

In short, the evidence does not support the proposition that the appellant's service-connected ulnar nerve disability affecting the left arm, elbow and hand, present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of extraschedular ratings under 38 C.F.R. § 3.321(b)(1) (2010).


ORDER

An initial disability rating of 20 percent for service-connected ulnar nerve disability affecting the left arm, elbow and hand is granted for the entirety of the appeal period extending from October 21, 2005, forward, subject to the applicable criteria governing the payment of monetary benefits.

A disability rating in excess of 20 percent for ulnar nerve disability affecting the left arm, elbow and hand, is denied for any portion of the appeal period.


REMAND

A remand is warranted in this case in order to address matters relating to a TDIU claim, which was raised during the course of the February 2011 Board hearing.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

Pursuant to the above decision, an initial 20 percent evaluation has been assigned for an ulnar nerve disability affecting the left arm, elbow and hand effective from October 21, 2005.  The record contains information reflecting that as of February 2011, the Veteran had been employed as an accountant, but was considering leaving that job because of the pain and orthopedic/neurological symptomatology associated with his left arm.   

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Effective from May 2, 2009, a combined evaluation of 70 percent is in effect for the Veteran's service connected disorders, with one disability rated as 50 percent disabling.  Hence the schedular criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a) are met.  

The TDIU claim has not yet been both fully developed and adjudicated by the RO/AMC.  In this regard, the AOJ will be asked to send the Veteran a VCAA notice letter for the TDIU component of the increased evaluation claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

In addition, as the RO has not rendered a decision concerning the TDIU aspect of this claim under 38 C.F.R. § 4.16, the matter is hereby remanded to the RO for consideration thereof in the first instance.  In so doing, the RO may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his inferred TDIU claim.  Appropriate steps should be taken to obtain any such identified records.  

2.  The RO/AMC shall afford the Veteran appropriate notice in compliance with the VCAA regarding a claim for TDIU.

3.  The RO/AMC should take such additional development action as it deems proper with respect to the claim for a TDIU claim based on impairment attributable to his service-connected conditions.  In so doing, the RO/AMC may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.  

4.  The RO/AMC should then adjudicate the Veteran's claim for TDIU benefits.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a SSOC and afforded an appropriate period of time within which to respond thereto.  Thereafter, the claim should be returned to the Board following the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


